TRAPP, J. Appellant was awarded a divorce upon her counterclaims. The decree incorporated a stipulation that the proceeds expected to be obtained from certain Workmens Compensation proceedings by the husband were to be applied to the necessary expenses of surgery upon the husband and the balance of such proceeds paid to defendant. By order of the court on August 13, 1968, such proceeds were ordered impounded. The excerpts from the record on file are too scant and inadequate to show any final and appealable order. Such excerpts include a fragment of a written motion for the turnover of the impounded funds to appellant. The court’s order provided that certain arrears and support payments be made from the funds and that the balance remain impounded. Such an interlocutory order is not appealable under the statute and rules. The appeal is dismissed. Appeal dismissed. CRAVEN, P. J. and SMITH, J., concur.